Case 3:19-cr-00001-TJC-PDB Document 58 Filed 12/12/19 Page 1 of 4 PageID 520



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


 UNITED STATES OF AMERICA                )
                                         )
               v.                        )       CASE NO. 3:19-cr-00001-TJC-PDB
                                         )
 JOHN R. NETTLETON,                      )
                                         )
               Defendant.                )


                          GOVERNMENT’S WITNESS LIST

       The Government respectfully submits the following list of witnesses who may

be called in its case-in-chief.

       1.     Patrice Austin, former NCIS Special Agent

       2.     Chief Warrant Officer Randall Barger, US Navy (ret.)

       3.     Lydia Benyam

       4.     Erica Bisesi, NCIS

       5.     Petty Ofc., 1st Class Eric Bohyer, US Navy (ret.)

       6.     Jason Boswell, NCIS Special Agent

       7.     Walter Bulnes, NCIS Special Agent

       8.     Rachel Clergy, NCIS Special Agent

       9.     Lt. Jeffrey Crabtree, US Navy

       10.    Tara Culbertson

       11.    Carl Davis

       12.    Charity Day, NCIS Special Agent

                                             1
Case 3:19-cr-00001-TJC-PDB Document 58 Filed 12/12/19 Page 2 of 4 PageID 521
US v. JOHN NETTLETON                              Case No. 3:19-cr-0001-TJC-PDB


     13.   Rick Dunwoodie, NCIS

     14.   Jodi Gamble, NCIS

     15.   Dr. Christopher Gordon

     16.   Shaun Grant

     17.   Adm. Christopher Gray, US Navy

     18.   Gregory Hall, NCIS Special Agent

     19.   Leon Hendricks

     20.   Amie Houghton, former NCIS Special Agent

     21.   Adm. Mary Jackson, US Navy

     22.   Dr. George Jackson

     23.   Michael Mann

     24.   Lt. Ryan Marino, US Navy

     25.   Carrie McNamara, NCIS Special Agent

     26.   Lee Merrill

     27.   Dwayne Murphy

     28.   Julia Nettleton

     29.   Riley Nettleton

     30.   Dawnell Pavao

     31.   Cdr. Michael Eric Powell, US Navy (Ret.)

     32.   Douglas Robinson, NCIS Special Agent

     33.   Capt. Alonza Ross, US Navy

     34.   Lara Sabonash (formerly Lara Tur)
                                      2
Case 3:19-cr-00001-TJC-PDB Document 58 Filed 12/12/19 Page 3 of 4 PageID 522
US v. JOHN NETTLETON                                 Case No. 3:19-cr-0001-TJC-PDB


     35.   Michael Scherach, former NCIS Special Agent

     36.   Stephen Shewell

     37.   Christine Tarallo

     38.   Sr. Chief. Anthony Thibodeaux, US Navy

     39.   Lt. Paul Tidd, US Navy (ret.)

     40.   Madison Tur

     41.   Chief Chris Vaughan, US Navy

     42.   Kelly Wirfel

     43.   Ursula Zipperer

                               Respectfully submitted,

                               /s/ Peter M. Nothstein
                               Counsel for the Government
                               TODD GEE
                               Deputy Chief, Public Integrity Section
                               Todd.Gee2@usdoj.gov
                               PETER M. NOTHSTEIN
                               Trial Attorney, Public Integrity Section
                               Peter.Nothstein@usdoj.gov
                               Criminal Division
                               U.S. Department of Justice
                               1331 F Street, NW
                               3rd Floor
                               Washington, DC, 20005
                               Telephone: (202) 514-1412


                               DATED: December 12, 2019




                                        3
Case 3:19-cr-00001-TJC-PDB Document 58 Filed 12/12/19 Page 4 of 4 PageID 523
US v. JOHN NETTLETON                                     Case No. 3:19-cr-0001-TJC-PDB


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 12, 2019                   /s/ Peter M. Nothstein
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            4
